Name: Commission Implementing Decision (EU) 2018/418 of 16 March 2018 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of highly pathogenic avian influenza in certain Member States (notified under document C(2018) 1700) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  international trade;  Europe;  regions of EU Member States;  agricultural policy
 Date Published: 2018-03-19

 19.3.2018 EN Official Journal of the European Union L 75/27 COMMISSION IMPLEMENTING DECISION (EU) 2018/418 of 16 March 2018 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of highly pathogenic avian influenza in certain Member States (notified under document C(2018) 1700) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decision (EU) 2017/247 (3) was adopted following outbreaks of highly pathogenic avian influenza of subtype H5 in a number of Member States (the concerned Member States), and the establishment of protection and surveillance zones by the competent authority of the concerned Member States in accordance with Article 16(1) of Council Directive 2005/94/EC (4). (2) Implementing Decision (EU) 2017/247 provides that the protection and surveillance zones established by the competent authorities of the concerned Member States in accordance with Directive 2005/94/EC are to comprise at least the areas listed as protection and surveillance zones in the Annex to that Implementing Decision. Implementing Decision (EU) 2017/247 also lays down that the measures to be applied in the protection and surveillance zones, as provided for in Article 29(1) and Article 31 of Directive 2005/94/EC, are to be maintained until at least the dates for those zones set out in the Annex to that Implementing Decision. (3) Since the date of its adoption, Implementing Decision (EU) 2017/247 has been amended several times to take account of developments in the epidemiological situation in the Union as regards avian influenza. In particular, Implementing Decision (EU) 2017/247 was amended by Commission Implementing Decision (EU) 2017/696 (5) in order to lay down rules regarding the dispatch of consignments of day-old chicks from the areas listed in the Annex to Implementing Decision (EU) 2017/247. That amendment took into account the fact that day-old chicks pose a very low risk for the spread of highly pathogenic avian influenza compared to other poultry commodities. (4) Implementing Decision (EU) 2017/247 was also subsequently amended by Commission Implementing Decision (EU) 2017/1841 (6) in order to strengthen the disease control measures applicable where there is an increased risk for the spread of highly pathogenic avian influenza. Consequently, Implementing Decision (EU) 2017/247 now provides for the establishment at Union level of further restricted zones in the concerned Member States, as referred to in Article 16(4) of Directive 2005/94/EC, following an outbreak or outbreaks of highly pathogenic avian influenza, and the duration of the measures to be applied therein. Implementing Decision (EU) 2017/247 now also lays down rules for the dispatch of live poultry, day-old chicks and hatching eggs from the further restricted zones to other Member States, subject to certain conditions. (5) In addition, the Annex to Implementing Decision (EU) 2017/247 has been amended numerous times, mainly to take account of changes in the boundaries of the protection and surveillance zones established by the concerned Member States in accordance with Directive 2005/94/EC. (6) The Annex to Implementing Decision (EU) 2017/247 was last amended by Commission Implementing Decision (EU) 2018/342 (7), following the notification by Bulgaria of a new outbreak of highly pathogenic avian influenza of subtype H5N8 in the region of Dobrich in that Member State and the notification by Italy of a new outbreak of that disease in the region of Lombardia of that Member State. Bulgaria and Italy also notified the Commission that they had duly taken the necessary measures required in accordance with Directive 2005/94/EC following those outbreaks, including the establishment of protection and surveillance zones around the infected poultry holdings. (7) Since the date of the last amendment made to Implementing Decision (EU) 2017/247 by Implementing Decision (EU) 2018/342, Italy has notified the Commission of further outbreaks of highly pathogenic avian influenza of subtype H5N8 in poultry holdings, again in the region of Lombardia of that Member State. In addition, the Netherlands has also notified the Commission of a further outbreak of highly pathogenic avian influenza of subtype H5N6 in that Member State located in the province of Overijssel. (8) Italy and the Netherlands have also notified the Commission that they have taken the necessary measures required in accordance with Directive 2005/94/EC following those recent outbreaks, including the establishment of protection and surveillance zones around the infected poultry holdings in those Member States. (9) The Commission has examined those measures in collaboration with Italy and the Netherlands, and the Commission is satisfied that the boundaries of the protection and surveillance zones, established by the competent authorities of Italy and the Netherlands, are at a sufficient distance to the poultry holdings where the new outbreaks were confirmed. (10) In order to prevent any unnecessary disturbance to trade within the Union, and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe at Union level, in collaboration with Italy and the Netherlands, the protection and surveillance zones established in Italy and the Netherlands, in accordance with Directive 2005/94/EC, following the recent outbreaks of highly pathogenic avian influenza in those Member States. (11) Implementing Decision (EU) 2017/247 should therefore be updated to take account of the up-to-date epidemiological situation in Italy and the Netherlands, as regards highly pathogenic avian influenza. In particular, the protection and surveillance zones in Italy and the Netherlands, now subject to restrictions in accordance with Directive 2005/94/EC, should be listed in the Annex to Implementing Decision (EU) 2017/247. (12) The Annex to Implementing Decision (EU) 2017/247 should therefore be amended to update regionalisation at Union level in order to include the protection and surveillance zones established in Italy and the Netherlands, in accordance with Directive 2005/94/EC, following the recent outbreaks of highly pathogenic avian influenza in those Member States, and the duration of the restrictions applicable therein. (13) Implementing Decision (EU) 2017/247 should therefore be amended accordingly. (14) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision (EU) 2017/247 is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 16 March 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision (EU) 2017/247 of 9 February 2017 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 36, 11.2.2017, p. 62). (4) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (5) Commission Implementing Decision (EU) 2017/696 of 11 April 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 101, 13.4.2017, p. 80). (6) Commission Implementing Decision (EU) 2017/1841 of 10 October 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 261, 11.10.2017, p. 26). (7) Commission Implementing Decision (EU) 2018/342 of 7 March 2018 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 65, 8.3.2018, p. 43). ANNEX The Annex to Implementing Decision (EU) 2017/247 is amended as follows: (1) Part A is amended as follows: (a) the entry for Italy is replaced by the following: Member State: Italy Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC  The area of the parts of Lombardia Region (ADNS 18/0001) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45.561533 E9.752275 28.3.2018  The area of the parts of Lombardia Region (ADNS 18/0002) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45.558313 E9.955491 1.4.2018  The area of the parts of Lombardia Region (ADNS 18/0003) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45.580821 E9.730178 14.4.2018 (b) the entry for the Netherlands is replaced by the following: Member State: The Netherlands Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC In de provincie Groningen:  Vanaf de kruising van Heirweg (Visvliet) en de N355, de N355 volgend in oostelijke richting tot aan de Bosscherweg.  De Bosscherweg volgend in noordelijke richting tot aan de Westerwaarddijk.  De Westwaarddijk volgend in oostelijke richting overgaand in de Oosterwaarddijk overgaand in zuidelijke richting tot aan de Pamaweg.  De Pamaweg volgend in oostelijke richting tot aan de Heereburen.  De Heereburen volgend in zuidelijke richting overgaand in oostelijke richting overgaand in zuidelijke richting overgaand in oostelijke richting tot aan de Frijtumerweg.  De Frijtumerweg volgend in zuidelijke richting tot aan de Balmahuisterweg.  De Balmahuisterweg volgend in zuidelijke richting tot aan de N355.  De N355 volgend in oostelijke richting overgaand in zuidelijke richting tot aan de Van Starkenborghkanaal ZZ.  De Van Starkenborghkanaal ZZ volgend in westelijke richting tot aan de Hoendiep Oostzijde.  De Hoendiep Oostzijde volgend in zuidelijke richting tot aan de Niekerkerdiep ZZ.  De Niekerkerdiep ZZ volgend in westelijke richting tot aan de Millinghaweg.  De Millinghaweg volgend in zuidelijke richting overgaand in de Fanerweg tot aan de Maarsdijk.  De Maarsdijk volgend in westelijke richting overgaand in noordelijke richting tot aan de N980.  De N980 volgend in zuidelijke richting overgaand in westelijke richting tot aan de De Noord.  De De Noord volgend in noordelijke richting tot aan de Caspar Roblesdijk.  De Caspar Roblesdijk volgend in westelijke richting tot aan de De Wieren.  De De Wieren volgend in noordelijke richting tot aan de Abel Tasmanweg.  De Abel Tasmanweg volgend in westelijke richting tot aan de Stationsweg.  De Stationsweg volgend in noordelijke richting tot aan de Heirweg.  De Heirweg volgend in oostelijke richting tot aan de kruising met de N355. 29.3.2018 In de provincies Overijssel en Gelderland:  Vanaf de kruising van de N307 en de Buitendijksweg, de Buitendijksweg volgend in zuidelijke richting tot aan de Cellesbroeksweg.  De Cellesbroeksweg volgend in oostelijke richting tot aan de Zwartendijk.  De Zwartendijk volgend in zuidelijke richting tot aan de Slaper.  De Slaper volgend in noordoostelijke richting tot aan de Meester J.L.M. Niersallee.  De Meester J.L.M. Niersallee volgend in noordoostelijke richting tot aan de N763.  De N763 volgend in zuidelijke richting tot aan de N308.  De N308 volgend in westelijke richting tot aan de Polweg.  De Polweg volgend in noordelijke richting tot aan de Oosterbroekweg.  De Oosterbroekweg volgend in westelijke richting tot aan de Oosterseweg.  De Oosterseweg volgend in noordelijke richting tot aan de Zwarteweg.  De Zwarteweg volgend in westelijke richting overgaan in de Oostendorperstraatweg tot aan de Weeren.  De Weeren volgend in westelijke richting tot aan de Oostelijke Rondweg.  De Oostelijke Rondweg volgend in noordelijke richting tot aan de Wijkerwoldweg.  De Wijkerwoldweg volgend in noordelijke richting overgaand in westelijke richting tot aan het Drontermeer.  Het Drontermeer volgend in noordelijke richting tot aan de N307.  De N307 volgend in oostelijke richting tot aan de Buitendijkseweg. 13.4.2018 (2) Part B is amended as follows: (a) the entry for Italy is replaced by the following: Member State: Italy Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC  The area of the parts of Lombardia Region (ADNS 18/0001) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45.561533 E9.752275 From 29.3.2018 to 6.4.2018  The area of the parts of Lombardia Region (ADNS 18/0001) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45.561533 E9.752275 6.4.2018  The area of the parts of Lombardia Region (ADNS 18/0002) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45.558313 E9.955491 From 2.4.2018 to 10.4.2018  The area of the parts of Lombardia Region (ADNS 18/0002) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45.558313 E9.955491 10.4.2018  The area of the parts of Lombardia Region (ADNS 18/0003) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45.580821 E9.730178 From 15.4.2018 to 23.4.2018  The area of the parts of Lombardia Region (ADNS 18/0003) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45.580821 E9.730178 23.4.2018 (b) the entry for the Netherlands is replaced by the following: Member State: The Netherlands Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC In de provincie Groningen:  Vanaf de kruising van de Kuipersweg en de N355 (Buitenpost), de N355 volgen in oostelijke richting tot aan de Steenharts.  De Steenharst volgend in noordelijke richting tot aan de Zevenhuisterweg.  De Zevenhuisterweg volgend in west noordelijke richting tot aan de Hesseweg.  De Hesseweg volgend in oostelijke richting tot aan de Brongersmaweg.  De Brongersmaweg volgend in noordelijke richting tot aan de Foijingaweg.  De Foijingaweg volgend in oostelijke richting tot aan de Wester-Nieuwkruisland.  De Wester-Nieuwkruisland volgend in noordelijke richting tot aan de Kwelderweg.  De Kwelderweg volgend in oostelijke richting tot aan de W. van der Ploegweg.  De W. van der Ploegweg volgend in noordelijke richting tot aan de Hooge Zuidwal.  De Hooge Zuidwal volgend in oostzuidelijke richting tot aan de N388.  De N388 volgend in noordelijke richting tot aan de Stationsstraat.  De Stationsstraat volgend in noordoostelijke richting tot aan het Hunsingokanaal (Water).  Het Hunsingokanaal (Water) volgend in oostelijke richting tot aan de Kanaalstraat.  De Kanaalstraat volgend in oostzuidelijke richting tot aan de Hoofdstraat.  De Hoofdstraat volgend in noordelijke richting tot aan de Vlakkeriet.  De Vlakkeriet volgend in oostelijke richting tot aan de Kattenburgerweg.  De Kattenburgerweg volgend in noordelijke richting overgaand in oostelijke richting overgaand in zuidelijke richting tot aan de Zuurdijksterweg.  De Zuurdijksterweg volgend in oostelijke richting tot aan de N983.  De N983 volgend in zuidelijke richting tot aan het Reitdiep (Water).  Het Reitdiep (Water) volgend in oostelijke richting tot aan het Aduarderdiep (Water)  Het Aduarderdiep (Water) volgend in zuidelijke richting tot aan het van Starkenborgh Kanaal (Water).  Het Starkenborgh Kanaal (Water) volgend in oostelijke richting tot aan de Gaaikemadijk.  De Gaaikemadijk volgend in zuidelijke richting tot aan de N355.  De N355 volgend in oostelijke richting tot aan de N977.  De N977 volgend in zuidelijke richting tot aan de Hoendiep.  De Hoendiep volgend in westelijke richting tot aan de Roderwolderdijk.  De Roderwolderdijk volgend in zuidelijke richting tot aan de A7.  De A7 volgend in westelijke richting tot aan de Matsloot.  De Matsloot volgend in zuidelijke richting tot aan de Sandebuur.  De Sandebuur volgend in westelijke richting overgaand in zuidelijke richting tot aan de Sandebuursedijk.  De Sandebuursedijk volgend in westelijke richting tot aan de Aan De Vaart.  De Aan de Vaart volgend in zuidelijke richting tot aan de Damweg.  De Damweg volgend in westelijke richting overgaand in de Turfweg tot aan de N372.  De N372 volgend in west noordelijke richting tot aan de Van Panhuijslaan.  De Van Panhuijslaan volgend in zuidelijke richting tot aan de Lindensteinlaan.  De Lindensteinlaan volgend in westelijke richting tot aan de Auwemalaan.  De Auwemalaan volgend in zuidelijke richting tot aan de Pastoor Hopperlaan.  De Pastoor Hopperlaan volgend in westelijke richting overgaand in de Veenderij tot aan de Turfring.  De Turfring volgend in zuidelijke richting overgaand in westelijke richting tot aan de Tolbertervaart.  De Tolbertervaart volgend in zuidelijke richting tot aan de N979.  De N979 volgend in westzuidelijke richting tot aan de Carolieweg.  De Carolieweg volgend in noordelijke richting overgaand in westelijke richting overgaand in de Grouwweg tot aan de Jonkersweg.  De Jonkersweg volgend in noordelijke richting tot aan de Nieuweweg.  De Nieuweweg volgend in westelijke richting overgaand in de Kruisweg tot aan de N980.  De N980 volgend in noordelijke richting tot aan de Leidijk.  De Leidijk volgend in westelijke richting tot aan de Zuiderweg.  De Zuiderweg volgend in westelijke richting tot aan de Oude Dijk.  De Oude Dijk volgend in noordelijke richting tot aan de N981.  De N981 volgend in westelijke richting tot aan de N358.  De N358 volgend in noordelijke richting overgaand in Lutkepost overgaand in de Kuipersweg tot aan de kruising met de N355. 29.3.2018  Vanaf de kruising van Heirweg (Visvliet) en de N355, de N355 volgend in oostelijke richting tot aan de Bosscherweg.  De Bosscherweg volgend in noordelijke richting tot aan de Westerwaarddijk.  De Westwaarddijk volgend in oostelijke richting overgaand in de Oosterwaarddijk overgaand in zuidelijke richting tot aan de Pamaweg.  De Pamaweg volgend in oostelijke richting tot aan de Heereburen.  De Heereburen volgend in zuidelijke richting overgaand in oostelijke richting overgaand in zuidelijke richting overgaand in oostelijke richting tot aan de Frijtumerweg.  De Frijtumerweg volgend in zuidelijke richting tot aan de Balmahuisterweg.  De Balmahuisterweg volgend in zuidelijke richting tot aan de N355.  De N355 volgend in oostelijke richting overgaand in zuidelijke richting tot aan de Van Starkenborghkanaal ZZ.  De Van Starkenborghkanaal ZZ volgend in westelijke richting tot aan de Hoendiep Oostzijde.  De Hoendiep Oostzijde volgend in zuidelijke richting tot aan de Niekerkerdiep ZZ.  De Niekerkerdiep ZZ volgend in westelijke richting tot aan de Millinghaweg.  De Millinghaweg volgend in zuidelijke richting overgaand in de Fanerweg tot aan de Maarsdijk.  De Maarsdijk volgend in westelijke richting overgaand in noordelijke richting tot aan de N980.  De N980 volgend in zuidelijke richting overgaand in westelijke richting tot aan de De Noord.  De De Noord volgend in noordelijke richting tot aan de Caspar Roblesdijk.  De Caspar Roblesdijk volgend in westelijke richting tot aan de De Wieren.  De De Wieren volgend in noordelijke richting tot aan de Abel Tasmanweg.  De Abel Tasmanweg volgend in westelijke richting tot aan de Stationsweg.  De Stationsweg volgend in noordelijke richting tot aan de Heirweg.  De Heirweg volgend in oostelijke richting tot aan de kruising met de N355. 29.3.2018 In de provincies Overijssel, Gelderland en Flevoland:  Vanaf de kruising van de N307 en de Buitendijksweg, de Buitendijksweg volgend in zuidelijke richting tot aan de Cellesbroeksweg.  De Cellesbroeksweg volgend in oostelijke richting tot aan de Zwartendijk.  De Zwartendijk volgend in zuidelijke richting tot aan de Slaper.  De Slaper volgend in noordoostelijke richting tot aan de Meester J.L.M. Niersallee.  De Meester J.L.M. Niersallee volgend in noordoostelijke richting tot aan de N763.  De N763 volgend in zuidelijke richting tot aan de N308.  De N308 volgend in westelijke richting tot aan de Polweg.  De Polweg volgend in noordelijke richting tot aan de Oosterbroekweg.  De Oosterbroekweg volgend in westelijke richting tot aan de Oosterseweg.  De Oosterseweg volgend in noordelijke richting tot aan de Zwarteweg.  De Zwarteweg volgend in westelijke richting overgaan in de Oostendorperstraatweg tot aan de Weeren.  De Weeren volgend in westelijke richting tot aan de Oostelijke Rondweg.  De Oostelijke Rondweg volgend in noordelijke richting tot aan de Wijkerwoldweg.  De Wijkerwoldweg volgend in noordelijke richting overgaand in westelijke richting tot aan het Drontermeer.  Het Drontermeer volgend in noordelijke richting tot aan de N307.  De N307 volgend in oostelijke richting tot aan de Buitendijkseweg. 13.4.2018  Vanaf de kruising N50 / Noorddiepweg, Noorddiepweg volgen in zuidoostelijke richting tot aan Kattewaardweg.  Kattewaardweg volgen in oostelijke richting tot aan Frieseweg.  Frieseweg volgen in noordelijke richting tot aan Middendijk.  Middendijk volgen in oostelijke richting tot aan Heultjesweg.  Heultjesweg volgen in oost- zuidoostelijke richting tot aan Nijlandsweg.  Nijlandsweg volgen in oostelijke richting tot aan Stikkenpolderweg.  Stikkenpolderweg volgen in zuidelijke richting tot aan Nesweg.  Nesweg volgen in noordoostelijke richting tot aan Brinkweg.  Brinkweg volgen in zuidelijke richting tot aan Ganzendiep.  Ganzendiep volgen in oostelijke richting tot aan Mandjeswaardweg.  Mandjeswaardweg volgen in zuidelijke richting tot aan Provincialeweg N760.  Provincialeweg N760 volgen in oostelijke richting overgaand in Kamperzeedijk West tot aan Schaapsteeg.  Schaapsteeg volgen in zuidelijke richting overgaand in Oude Wetering tot aan Stadshagenallee.  Stadshagenallee volgen in oostelijke richting tot aan Milligerlaan.  Milligerlaan volgen in zuidelijke richting tot aan Mastenbroekerallee.  Mastenbroekerallee volgen in oostelijke richting tot aan Hasselterdijk.  Hasselterdijk volgen in zuidelijke richting tot aan Frankhuisweg.  Frankhuisweg volgen in zuidelijke richting tot aan Hasselterweg.  Hasselterweg volgen in zuidwestelijke richting tot aan Blaloweg.  Blaloweg volgen in zuidelijke richting tot aan Westenholterallee.  Westerholterallee volgen in zuidoostelijke richting overgaand in IJselallee tot aan Spoorlijn Zwolle -Amersfoort.  Spoorlijn Zwolle -Amersfoort volgen in zuidelijke richting tot aan IJssel.  IJssel volgen in zuidelijke richting tot aan Hertog Willempad.  Hertog Willempad volgen in zuidelijke richting tot aan Nieuweweg.  Nieuweweg volgen in zuidelijke richting overgaand in Apeldoornseweg overgaand in Groteweg tot aan Molenweg.  Molenweg volgen in noordwestelijke richting tot aan Leemculenweg.  Leemculenweg volgen in westelijke richtingtot aan A50.  A50 volgen in zuidelijke richting tot aan afslag Nunspeet / Kamperweg.  Kamperweg. Volgen in noordelijke richting tot aan Nieuwe Zuidweg.  Nieuwe Zuidweg volgen in zuidwestelijke richting overgaand in Zuidweg tot aan Elburgerweg.  Elburgerweg volgen in noordelijke richting tot aan A28.  A28 volgen in zuidwestelijke richting tot aan de verlengde Haerderweg.  Verlengde Haerderweg volgen in noordwetelijke richting overgaand in Beukenlaan tot aan Bovenweg.  Bovenweg volgen in zuidwestelijke richting tot aan Burgermeester Frieswijkweg.  Burgermeester Frieswijkweg volgen in noordelijke richting tot aan Grevensweg.  Grevensweg volgen in noordelijke richting tot aan Zuiderzeestraatweg West.  Zuiderzeestraatweg West. Volgen in zuidelijke richting tot aan Mezenbergerweg.  Mezenbergerweg volgen in zuidwestelijke richting tot aan Molenweg.  Molenweg volgen in zuidelijke richting tot aan Kolmansweg.  Kolmansweg volgen in westelijke richting tot aan Hoge Bijssselse-Pad.  Hoge Bijssselse-Pad volgen in noordwestelijke richting tot aan Veluwemeer.  Veluwemeer overstekend naar Bremerbergweg.  Bremerbergweg volgen in noordelijke richting tot aan Alikruikweg.  Alikruikweg volgen in oostelijke richting tot aan Oldebroekerweg.  Oldebroekerweg volgen in noordwestelijke richting tot aan Olsterweg.  Olsterweg volgen in noordoostelijke richting tot aan de Oosterwoldertocht.  Oosterwoldertocht volgen in noordwestelijke richting tot aan Hoge Vaart.  Hoge Vaart volgen in noordoostelijke richting volgen tot aan Hanzeweg./N307.  Hanzeweg./N307 volgen in oostelijke richting tot aan Ketelweg.  Ketelweg volgen in noordelijke richting tot aan Vossemeerdijk.  Vanaf Vossemeerdijk via Vossemeer naar de monding van de IJssel.  Monding van de IJssel volgen tot aan N50.  N50 volgen in noordelijke richting tot aan kruising N50 / Noorddiepweg. 13.4.2018